DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Upon further review and reconsideration, the Examiner has determined that the initial interpretation of claims 1 and 12 under 112(f) was improper, and has accordingly withdrawn the 112(f) interpretation of claims 1 and 12.
The Examiner acknowledges the Applicant’s correction of Figure 3 in replacement sheet 5/5, which has removed the lines which previously obscured label 340. Accordingly, the objection to the drawings has been withdrawn. Additionally, the Examiner acknowledges the amendment to claim 16, which corrects a minor informality. Accordingly, the objection to claim 16 has been withdrawn.
Applicant’s arguments, see Pg. 7, filed 01/19/2021, with respect to the 35 USC 112(a) rejection of claims 6, 7, and 9, have been fully considered. The Examiner acknowledges the cancellation of claims 6, 7, and 9, which now renders the rejection moot. Accordingly, the rejection has been withdrawn.
Applicant’s arguments, see Pgs. 8-9, filed 01/19/2021, with respect to the 35 USC 103 rejection of claims 1-5, 9, 12, and 17-20 have been fully considered but are not persuasive. The Examiner is unconvinced that the combination of Corban and Matus fails to teach, disclose, or suggest “generate a micro control signal based on the mapped movement; generate a macro control signal based on a control of a steering device; and a transmitter configured to transmit the micro control signal or the macro control signal to the unmanned aerial vehicle”, as recited in amended independent claim 1 (and similarly in amended claims 12 and 17). 
The Applicant argues that Matus is silent regarding distinguishing between micro movements and macro movements. While this is true from a phraseological perspective in that Matus does not use the term “micro” or “macro” when referring to movements, Matus does disclose in paragraph [0027] that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…” From this disclosure, one of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio disclosed in [0027], one of ordinary skill in the art could easily establish a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement, an advantageous configuration in instances where fine control is needed. Thus, in combination with the movements generated using a gamepad control taught in paragraph [0014] of Corban, distinct micro and macro movements are disclosed. As such, the 35 USC 103 rejection of independent claims 1, 12, and 17 is upheld. By extension, the rejections of dependent claims 2-5, 8, 10, 11, 13-16, and 18-23 are similarly upheld. New claims 21-23 necessitate additional rejections, as outlined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 12, and 17-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corban et al. (US 2018/0290748 A1), hereinafter Corban, in view of Matus (US 2019/0135432 A1)..

Regarding claim 1, Corban teaches the following limitations:
a receiver configured to receive a spherical image of a vicinity from an unmanned aerial vehicle;
Corban teaches ([0014]) that "One or more 4k, omnidirectional, 360 degree cameras 108 are attached to the sUAS 113. The 360 degree cameras capture full motion video up to 360x360 degrees around the sUAS. The high resolution 360 degree video is transmitted to the communications suite 105, and then transmitted in near real-time through the tether 106 to the ground station 200."
a display configured to display a first person view of the spherical image;
Corban teaches ([0014]) that "The 360 video can be recorded on-board the aircraft, on-board the ground station or both. The live video stream is received by the ground station and displayed on a virtual reality, or augmented reality headset connected to the ground station. As the operator moves his head, the display adjusts the visible field of view such that the operator sees where he's looking relative to the sUAS."
generate a macro control signal based on a control of a steering device;
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs."
and a transmitter configured to transmit the micro control signal or the macro control signal to the unmanned aerial vehicle.
Corban teaches ([0018]) that "The auxiliary computer then processes the point cloud data, performs SLAM on it, and then generates guidance commands that are subsequently transmitted back to the sUAS through the tether 106 to create a fully autonomous guidance, navigation, and collision avoidance system."
However, Corban does not teach the following aspects of the claim, which are instead taught by Matus, who teaches a UAV controlled by mapped movements from a user wearing a mixed-reality device within a tracked simultaneous localization and mapping (SLAM) coordinate system. Matus teaches:
a plurality of motion sensors configured to sense a movement within a tracked space;
Matus teaches ([0028] lines 4-13) that "As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable."
one or more processors configured to map the sensed movement within the tracked space to a mapped movement within the vicinity of the unmanned aerial vehicle and generate a micro control signal based on the mapped movement;
In addition to the previous teachings from [0028], Matus teaches ([0037]) "Further, the methods may be practiced by a computer system including one or more processors and computer-readable media such as computer memory. In particular, the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed, such as the acts recited in the embodiments." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify the user-defined amount of scaling to a ratio on the order of 1:1/3 – in this case the drone would move one third of the distance moved by the user. In practice, this ratio would allow for fine control of the UAV, thereby fitting the definition of a micro control signal based on the mapped movement.  In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have modified Corban to incorporate the teachings of Matus to provide an unmanned aerial vehicle controlling device featuring an augmented reality device capable of displaying a first person view of the spherical vicinity around an unmanned aerial vehicle and capable of controlling the unmanned aerial vehicle through mapping the movement of the augmented reality device within a tracked space. Doing so would create a control system more readily usable by non-expert pilots due to the combination of intuitive joystick control, movement-mapped control, and first-person perspective. This serves to "distill the highly complex and multi-variate nature of flying to a scheme that is easily understandable and useable by non-expert users", as recognized by Matus ([0004]).

Regarding claim 2, Corban and Matus teach the aforementioned limitations of claim 1. Corban also teaches:
a head mounted device 201 wherein the head mounted device houses the display.
Corban teaches ([0014]) that "The 360 video can be recorded on-board the aircraft, on-board the ground station or both. The live video stream is received by the ground station and displayed on a virtual reality, or augmented reality headset connected to the ground station. As the operator moves his head, the display adjusts the visible field of view such that the operator sees where he's looking relative to the sUAS."

Regarding claim 3, Corban and Matus teach the aforementioned limitations of claim 2. Matus also teaches:
wherein the motion sensors are further configured to track the movement of the head mounted device within the tracked space.
Matus teaches ([0028] lines 4-13) that "As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable."

	Regarding claim 4, Corban and Matus teach the aforementioned limitations of claim 1. Matus also teaches:
wherein the mapped movement is a greater distance than the sensed movement.
Matus teaches ([0027] lines 1-7) that "In at least one embodiment, the mixed-reality device performs a scaling to the distance 330 that the user 320 walked before communicating the corresponding command to the drone 100. For example, the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further off than the distance 330 that the user 320 moved."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Matus to provide mapped movements of greater magnitude than sensed movements in the tracked space. Doing so allows for greater flexibility in accounting for different flight conditions or flight areas, as recognized by Matus ([0027]).

Regarding claim 5, Corban and Matus teach the aforementioned limitations of claim 1. Corban also teaches:
the steering device is a gamepad
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs." Referring to FIG. 2, shown below, it is shown that joystick controller 202 is a gamepad.

    PNG
    media_image1.png
    463
    833
    media_image1.png
    Greyscale


Regarding claim 12, Corban teaches an unmanned aerial vehicle comprising:
a plurality of cameras configured to capture a plurality of images of a vicinity of the unmanned aerial vehicle;
Corban teaches ([0014]) that “"One or more 4k, omnidirectional, 360 degree cameras 108 are attached to the sUAS 113. The 360 degree cameras capture full motion video up to 360x360 degrees around the sUAS. The high resolution 360 degree video is transmitted to the communications suite 105, and then transmitted in near real-time through the tether 106 to the ground station 200."
one or more processors configured to combine the plurality of images into a spherical image;
See previous citation from Corban ([0014])
a transceiver configured to: transmit the spherical image to an unmanned aerial vehicle controlling device;
See previous citation from Corban ([0014])
and wherein the macro control signal is based on a steering device control;
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs."
However, Corban does not teach the following limitations of the claim, which are instead taught by Matus:
receive a micro control signal or a macro control signal, wherein the micro control signal is based on a mapped movement from the unmanned aerial vehicle controlling device;
Matus teaches ([0028] lines 4-13) that “"As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify the user-defined amount of scaling to a ratio on the order of 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio results in fine control of the UAV and can be considered to be a micro control signal based on the mapped movement.
and one or more processors configured to control the unmanned aerial vehicle according to the micro control signal or the macro control signal.
Matus teaches ([0037]) that "Further, the methods may be practiced by a computer system including one or more processors and computer-readable media such as computer memory. In particular, the computer memory may store computer-executable instructions that when executed by one or more processors cause various functions to be performed, such as the acts recited in the embodiments." Matus further teaches ([0028] lines 4-13) that “"As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to have modified Corban to incorporate the teachings of Matus to provide an unmanned aerial vehicle controlling device featuring an augmented reality device capable of displaying a first person view of the spherical vicinity around an unmanned aerial vehicle and capable of controlling the unmanned aerial vehicle through mapping the movement of the augmented reality device within a tracked space. Through modifying the scaling ratio of Matus, one of ordinary skill in the art would find it obvious to implement a fine control ratio (e.g., 1:1/3) as a micro control signal. Doing so would create a control system more readily usable by non-expert pilots due to the combination of intuitive macro joystick control, micro movement-mapped control, and first-person perspective. This serves to “distill the highly complex and multi-variate nature of flying to a scheme that is easily understandable and useable by non-expert users", as recognized by Matus ([0004]).

Regarding claim 17, Corban teaches a method for controlling an unmanned air vehicle, comprising:
receiving a spherical image of a vicinity from the unmanned aerial vehicle;
Corban teaches ([0014]) that "One or more 4k, omnidirectional, 360 degree cameras 108 are attached to the sUAS 113. The 360 degree cameras capture full motion video up to 360x360 degrees around the sUAS. The high resolution 360 degree video is transmitted to the communications suite 105, and then transmitted in near real-time through the tether 106 to the ground station 200."
displaying a first person view of the spherical image;
Corban teaches ([0014]) that "The 360 video can be recorded on-board the aircraft, on-board the ground station or both. The live video stream is received by the ground station and displayed on a virtual reality, or augmented reality headset connected to the ground station. As the operator moves his head, the display adjusts the visible field of view such that the operator sees where he's looking relative to the sUAS."
generating a macro control signal based on a control of a steering device
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs."
However, Corban does not teach the following limitations, which are instead taught by Matus, who teaches a UAV controlled by mapped movements from a user wearing a mixed-reality device within a tracked simultaneous localization and mapping (SLAM) coordinate system:
sensing a movement within a tracked space;
Matus teaches ([0028] lines 4-13) that "As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable."
mapping the sensed movement within the tracked space to a mapped movement within the vicinity of the unmanned aerial vehicle;
See previous citation from Matus ([0028] lines 4-13)
generating a micro control signal based on the mapped movement;
Matus teaches ([0026] lines 5-10) that "In response to the detected movements, the mixed-reality device 200 communicates coordinating movements to the drone 100. As depicted in response to the user 320 moving forward, the mixed-reality device 200 communicates a corresponding movement command to the drone 100." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily establish a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement.
and transmitting the micro control signal or the macro control signal to the unmanned aerial vehicle.
Matus teaches ([0028] lines 4-13) that "As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify the user-defined amount of scaling to a ratio on the order of 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio results in fine control of the UAV and can be considered to be a micro control signal based on the mapped movement. One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily establish a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Matus to provide an unmanned aerial vehicle controlling device featuring an augmented reality device capable of displaying a first person view of the spherical vicinity around an unmanned aerial vehicle and capable of controlling the unmanned aerial vehicle through mapping the movement of the augmented reality device within a tracked space. Through modifying the scaling ratio of Matus, one of ordinary skill in the art would find it obvious to implement a fine control ratio (e.g., 1:1/3) as a micro control signal. Doing so would create a control system more readily usable by non-expert pilots due to the combination of intuitive macro joystick control, micro movement-mapped control, and first-person perspective. This serves to “distill the highly complex and multi-variate nature of flying to a scheme that is easily understandable and useable by non-expert users", as recognized by Matus ([0004]).

Regarding claim 18, Corban and Matus teach the aforementioned limitations of claim 17. Corban also teaches:
further comprising displaying a field of view in a head mounted device.
Corban teaches ([0014]) that "The 360 video can be recorded on-board the aircraft, on-board the ground station or both. The live video stream is received by the ground station and displayed on a virtual reality, or augmented reality headset connected to the ground station. As the operator moves his head, the display adjusts the visible field of view such that the operator sees where he's looking relative to the sUAS."
Regarding claim 19, Corban and Matus teach the aforementioned limitations of claim 18. Matus also teaches:
tracking movement of the head mounted device within the tracked space.
Matus teaches ([0028] lines 4-13) that "As the user moves, the mixed-reality device 200 receives, from sensors within the mixed-reality device 200, a movement variable that comprises an indication that the user 320 has moved to a first distance 330 in a particular direction with respect to the simultaneous localization and mapping coordinate system. The mixed-reality device 200 then communicates, to the drone 100, a movement command to move a second distance 340 and in a particular direction based upon information within the movement variable."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate teachings of Matus to provide an unmanned aerial vehicle controlling device featuring a tracked space monitored by motion sensors within the head mounted device. Doing so provides a significantly more accurate tracking system than GPS, which lack both high accuracy and high-speed response time, as recognized by Matus ([0016-0017]).

Regarding claim 20, Corban and Matus teach the aforementioned limitations of claim 19. Matus also teaches:
mapping the sensed movement to a greater distance than the sensed movement.
Matus teaches ([0027] lines 1-7) that "In at least one embodiment, the mixed-reality device performs a scaling to the distance 330 that the user 320 walked before communicating the corresponding command to the drone 100. For example, the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than the distance 330 that the user 320 moved."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate teachings of Matus to provide mapped movements of greater magnitude than sensed movements in the tracked space. Doing so allows for greater flexibility in accounting for different flight conditions or flight areas, as recognized by Matus ([0027]).

Regarding claim 21, Corban and Matus teach the aforementioned limitations of claim 1. However, while Corban does not directly teach that the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more, the teachings of Corban can be modified to specify the length of movement. Corban teaches:
and the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more.
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs." While Corban does not outright state that the macro control signal moves the unmanned vehicle one meter or more, the particular length of the macro movement is ultimately a design choice modification left to the user. Additionally, the “tunnel or cavity” that the sUAS is made to travel through is in all likelihood 1 meter or greater, else there would be little utility in using a remote vehicle to investigate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to provide an unmanned aerial vehicle controlling device wherein the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more. Doing so would be an obvious matter of design choice, as one of ordinary skill in the art would be capable of implementing a macro control signal for movement greater than one meter. Such an implementation suits the purpose of a macro control signal, as such a signal is designated for larger, coarser control of the unmanned aerial vehicle. 
However, Corban does not teach that the micro control signal comprises instructions to move the UAV less than one meter. Matus teaches:
the micro control signal comprises instructions to move the unmanned aerial vehicle less than one meter;
Matus teaches ([0027] lines 1-7) that "In at least one embodiment, the mixed-reality device performs a scaling to the distance 330 that the user 320 walked before communicating the corresponding command to the drone 100. For example, the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than the distance 330 that the user 320 moved." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice, and could modify the teachings of Matus to implement an appropriate ratio for fine control of the unmanned aerial vehicle. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify this ratio to a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement, as a large mapped movement would result in a proportionally smaller movement of the unmanned aerial vehicle. Additionally, while Matus does not outright state that the macro control signal moves the unmanned vehicle less than one meter, the particular length of the micro movement is ultimately a design choice modification left to the user. Even further, while Matus does not explicitly state that the movement is less than one meter, it would be obvious to one of ordinary skill in the art to modify the teachings of Matus to incorporate a ratio resulting in movement of less than one meter. It follows that the user could make the design decision to incorporate a ratio wherein a 1 meter user movement would result in a vehicle movement of less than one meter (e.g., the aforementioned 1:1/3 ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate teachings of Matus to provide mapped movements of less than one meter and macro movements greater than one meter, as it would be an obvious design choice to modify the movement mapping ratio as needed by the user. Doing so allows for greater flexibility in accounting for different flight conditions or flight areas, as recognized by Matus ([0027]).

Regarding claim 22, Corban and Matus teach the aforementioned limitations of claim 12. However, while Corban does not directly teach that the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more, the teachings of Corban can be modified to specify the length of movement. Corban teaches:
and the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more.
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs." While Corban does not outright state that the macro control signal moves the unmanned vehicle one meter or more, the particular length of the macro movement is ultimately a design choice modification left to the user. Additionally, the “tunnel or cavity” that the sUAS is made to travel through is in all likelihood 1 meter or greater, else there would be little utility in using a remote vehicle to investigate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to provide an unmanned aerial vehicle wherein the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more. Doing so would be an obvious matter of design choice, as one of ordinary skill in the art would be capable of implementing a macro control signal for movement greater than one meter. Such an implementation suits the purpose of a macro control signal, as such a signal is designated for larger, coarser control of the unmanned aerial vehicle. 
However, Corban does not teach that the micro control signal comprises instructions to move the UAV less than one meter. Matus teaches:
the micro control signal comprises instructions to move the unmanned aerial vehicle less than one meter;
Matus teaches ([0027] lines 1-7) that "In at least one embodiment, the mixed-reality device performs a scaling to the distance 330 that the user 320 walked before communicating the corresponding command to the drone 100. For example, the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than the distance 330 that the user 320 moved." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice, and could modify the teachings of Matus to implement an appropriate ratio for fine control of the unmanned aerial vehicle. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify this ratio to a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement, as a large mapped movement would result in a proportionally smaller movement of the unmanned aerial vehicle. Additionally, while Matus does not outright state that the macro control signal moves the unmanned vehicle less than one meter, the particular length of the micro movement is ultimately a design choice modification left to the user. Even further, while Matus does not explicitly state that the movement is less than one meter, it would be obvious to one of ordinary skill in the art to modify the teachings of Matus to incorporate a ratio resulting in movement of less than one meter. It follows that the user could make the design decision to incorporate a ratio wherein a 1 meter user movement would result in a vehicle movement of less than one meter (e.g., the aforementioned 1:1/3 ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate teachings of Matus to provide mapped movements of less than one meter and macro movements greater than one meter, as it would be an obvious design choice to modify the movement mapping ratio as needed by the user. Doing so allows for greater flexibility in accounting for different flight conditions or flight areas, as recognized by Matus ([0027]).

Regarding claim 23, Corban and Matus teach the aforementioned limitations of claim 17. However, while Corban does not directly teach that the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more, the teachings of Corban can be modified to specify the length of movement. Corban teaches:
and the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more.
Corban teaches ([0014]) that "This creates a highly intuitive and fully immersive virtual reality operator command and control interface that enables the operator to manually maneuver the sUAS through the tunnel or cavity with enhanced dexterity using joystick inputs." While Corban does not outright state that the macro control signal moves the unmanned vehicle one meter or more, the particular length of the macro movement is ultimately a design choice modification left to the user. Additionally, the “tunnel or cavity” that the sUAS is made to travel through is in all likelihood 1 meter or greater, else there would be little utility in using a remote vehicle to investigate.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to provide a method for controlling an unmanned aerial vehicle wherein the macro control signal comprises instructions to move the unmanned aerial vehicle one meter or more. Doing so would be an obvious matter of design choice, as one of ordinary skill in the art would be capable of implementing a macro control signal for movement greater than one meter. Such an implementation suits the purpose of a macro control signal, as such a signal is designated for larger, coarser control of the unmanned aerial vehicle. 
However, Corban does not teach that the micro control signal comprises instructions to move the UAV less than one meter. Matus teaches:
the micro control signal comprises instructions to move the unmanned aerial vehicle less than one meter;
Matus teaches ([0027] lines 1-7) that "In at least one embodiment, the mixed-reality device performs a scaling to the distance 330 that the user 320 walked before communicating the corresponding command to the drone 100. For example, the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than the distance 330 that the user 320 moved." Matus further teaches ([0027]) that “…the mixed-reality device 200 commands the drone 100 to fly a distance 340 that is three times further of than (sic) the distance 330 that the user 320 moved. Similar scaling can be performed to the user’s speed of movement, acceleration, altitude, and other movement variables. The amount of scaling may be user-defined, based upon flight conditions, based upon a defined flying area, or by some other means…”  One of ordinary skill in the art would easily recognize that the amount of scaling is a modifiable design choice, and could modify the teachings of Matus to implement an appropriate ratio for fine control of the unmanned aerial vehicle. For instance, rather than the macro movement generated by a 1:3 user-to-drone movement ratio, one of ordinary skill in the art could easily modify this ratio to a user-defined amount of scaling on the order of a 1:1/3 ratio – in this case the drone would move one third of the distance moved by the user. In such an instance, the 1:1/3 ratio can be considered to be a micro control signal based on the mapped movement, as a large mapped movement would result in a proportionally smaller movement of the unmanned aerial vehicle. Additionally, while Matus does not outright state that the macro control signal moves the unmanned vehicle less than one meter, the particular length of the micro movement is ultimately a design choice modification left to the user. Even further, while Matus does not explicitly state that the movement is less than one meter, it would be obvious to one of ordinary skill in the art to modify the teachings of Matus to incorporate a ratio resulting in movement of less than one meter. It follows that the user could make the design decision to incorporate a ratio wherein a 1 meter user movement would result in a vehicle movement of less than one meter (e.g., the aforementioned 1:1/3 ratio).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate teachings of Matus to provide mapped movements of less than one meter and macro movements greater than one meter, as it would be an obvious design choice to modify the movement mapping ratio as needed by the user. Doing so allows for greater flexibility in accounting for different flight conditions or flight areas, as recognized by Matus ([0027]).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corban and Matus in view of Kim et al. (US 9,142,182 B2).

Regarding claim 8, Corban and Matus teach the aforementioned limitations of claim 5. However, neither Corban nor Matus teach that the control signals are executed simultaneously. Kim, who teaches a device and control method for effectively selecting and executing one or more control commands, further teaches:
wherein the micro control signal based on the mapped movement and the macro control signal are executed simultaneously.
Kim teaches (Col. 7 lines 7-17) that “The controller 180 can determine whether multiple control commands are allowed or not. In other words, the controller 180 can determine whether the display device 100 is in the situation where two or more control commands are handled simultaneously.”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban and Matus to incorporate the teachings of Kim to provide an unmanned aerial vehicle controlling device capable of executing a first and second control signal simultaneously. Doing so would allow for more efficient unmanned aerial vehicle navigation. For example, instead of executing a lateral movement and a rotation about an axis separately, both commands could be executed simultaneously, allowing the UAV to react more quickly and effectively to potential disturbances/obstacles.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corban and Matus in view of Chen (CN 108475064 A):
Regarding claim 10, Corban and Matus teach the aforementioned limitations of claim 1. Chen, who teaches the control of a UAV by a user wearing a virtual-reality device in a tracked space, further teaches:
further configured to detect the head mounted device is approaching a boundary of the tracked space.
Chen teaches ([0073]) that "FIG. 4 is a diagram showing an example scenario when the example first device 100 leaves the first space 10 in accordance with an embodiment of the present disclosure. In the embodiment shown in FIG. 4, when the user wearing the first device 100 leaves the first space 10, for example when it is out of the boundary of the first space 10, the second device 200 should theoretically also be in the corresponding position of the second space 20. The border is ready to fly out. At this time, in some embodiments, the first device 100 may transmit a "synchronization cancel" instruction to the second device 200 to instruct the second device 200 to release the synchronization state and hover in place to wait for further indication. In other embodiments, the second device 200 may also automatically cancel the synchronization state and hover in place when it detects that it is leaving the second space 20." FIG. 4 from Chen is depicted below.

    PNG
    media_image2.png
    475
    512
    media_image2.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Chen to provide an unmanned aerial vehicle controlling device featuring a head mounted device which is capable of generating an alert when a boundary is being approached within the tracked space. Doing so would alert the user that the edge of the tracked space is being approached, which may prevent the user from accidentally leaving the tracked area.

Regarding claim 11, Corban and Matus teach the aforementioned limitations of claim 10. Chen also teaches:
further configured to generate an alert that the head mounted device approached the boundary.
Chen teaches ([0073]) the transmission of a “synchronization cancel” instruction when the control device approaches the boundary of the tracked area. See previous rejection of claim 10 for full citation and figure from Chen. Chen also teaches ([0061]) that when “the second device performs synchronization, the user may be prompted by the first device 100, for example, “in sync” or an icon or other indication. To indicate that the user is temporarily not moving, thus avoiding the extension of the synchronization process”. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Chen to provide an unmanned aerial vehicle controlling device featuring a head mounted device which is capable of generating a synchronization alert when a boundary is being approached within the tracked space. Doing so would alert the user that the edge of the tracked space is being approached, which may prevent the user from accidentally leaving the tracked area.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corban and Matus in view of Woodman et al. (US 10,696,414 B2), hereinafter Woodman.

	Regarding claim 13, Corban and Matus teach the aforementioned limitations of claim 12. Woodman, who teaches a remote controlled UAV image capturing system featuring an array of cameras, further teaches:
wherein the plurality of cameras are further configured to detect an obstacle in a path of the unmanned aerial vehicle.
Woodman teaches (Col. 32 lines 47-58) that "When the aerial vehicle 110 is in flight, there may be instances in which early detection of potential problems, e.g., obstacles, weather, etc., could be beneficial so that course modifications can be taken when necessary and feasible. Accordingly, the control module 830 also may be configured to make course changes in view of receiving information from the systems check module 820. The information from the systems check module 820 may indicate that such course correction is necessary, for example, to navigate around an object detected via the sensor subsystem 335 and/or analyzed from received images captured by the camera 450."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Woodman to provide an unmanned aerial vehicle where a plurality of cameras may be used to detect obstacles in the path of the unmanned aerial vehicle. Doing so would allow the vehicle to detect potential problems early and take course corrections as needed, as recognized by Woodman (Col. 32 lines 47-51).

Regarding claim 14, Corban and Matus teach the aforementioned limitations of claim 13. Woodman also teaches:
further configured to transmit an alert signal to the unmanned aerial vehicle controlling device upon the detection of the obstacle in the path of the unmanned aerial vehicle.
Woodman teaches (Col. 32 lines 37-46) that “if a command would cause the aerial vehicle 110 to fly into a restricted area, the control module 830 may be configured to execute a "hover" command to have the aerial vehicle 110 hover in place and not execute the command. The control module 830 may also be configured to have a message transmitted, via the flight controller 315 and communication subsystem 360 to the remote controller 120, to the remote controller 120 for display on its screen 170 information on why the command cannot be executed."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Woodman to control the unmanned aerial vehicle to avoid an object detected by a plurality of cameras. Doing so would reduce risk of damage to the unmanned aerial vehicle, as an automated obstacle avoidance system would allow for faster maneuvers when compared to manual obstacle avoidance, particularly in situations where lighting is low or the video feed is otherwise obscured.
Regarding claim 15, Corban and Matus teach the aforementioned limitations of claim 13. Woodman also teaches:
further configured to control the unmanned aerial vehicle to avoid the obstacle.
Woodman teaches (Col. 25 lines 19-25) that "Other retrieved restriction data from the avoidance database 740 can be stored with the route plan and also may be uploaded into the aerial vehicle 110 for use during the flight by the aerial vehicle 110. The stored information can be used to make route adjustments when detected, e.g., via the system check module 750 described below."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Woodman to control the unmanned aerial vehicle to avoid an object detected by a plurality of cameras. Doing so would reduce risk of damage to the unmanned aerial vehicle, as an automated obstacle avoidance system would allow for faster maneuvers when compared to manual obstacle avoidance, particularly in situations where lighting is low or the video feed is otherwise obscured.

Regarding claim 16, Corban and Matus teach the aforementioned limitations of claim 12. Woodman also teaches:
wherein the one or more processors are further configured to delay execution of the received control signal.
Woodman teaches (Col. 6 lines 29-36) that “The process may detect an obstacle during the flight of the aerial vehicle. The process may store obstacle data corresponding to the detected obstacle. The process may modify the return path program based on the obstacle data for avoidance of the detected obstacle by the aerial vehicle in the return flight path during the execution of the return path program. The process may limit execution of control signals received from a remote controller”. Thus, in an instance where an obstacle is detected, a command that might cause collision with an obstacle is limited until the aircraft is clear of the obstacle. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Corban to incorporate the teachings of Woodman to provide an unmanned aerial vehicle controlling device capable of generating a control signal and delaying the transmission of a control signal. Woodman demonstrates the delayed execution of a control signal by limiting the execution of remote controls when an obstacle has been detected. Doing so would potentially reduce the risk of damaging the unmanned aerial vehicle, as movement commands that would normally cause collision with a detour could be delayed by obstacle avoidance conditions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Karadjian et al. (US 2015/0221230 A1) teaches ([0039]) micro-movements and macro-movements generated by movements of the user and joystick controls, respectively. However, it should be noted that said controls are directed to a virtual avatar rather than an unmanned aerial vehicle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669